Appellate Case: 21-4070     Document: 010110647217        Date Filed: 02/18/2022       Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          February 18, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-4070
                                                     (D.C. No. 2:14-CR-00517-TS-1)
  JESUS EDUARDO WIRICHAGA-
  LANDAVAZO,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       Jesus Eduardo Wirichaga-Landavazo appeals the district court’s denial of his

 motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A), commonly known as

 compassionate release. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     I. Background

       In 2015, Mr. Wirichaga-Landavazo pled guilty to conspiracy to distribute

 methamphetamine in violation of 21 U.S.C. § 846 and illegal reentry in violation of


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-4070      Document: 010110647217           Date Filed: 02/18/2022      Page: 2



 8 U.S.C. § 1326. The district court sentenced him to 180 months of imprisonment and

 5 years of supervised release. Mr. Wirichaga-Landavazo’s projected release date is

 October 15, 2027.

        In March 2021, Mr. Wirichaga-Landavazo filed a pro se motion for compassionate

 release under § 3582(c)(1)(A). He argued that extraordinary and compelling reasons

 warranted a sentence reduction because, during the COVID-19 pandemic, he was

 “particularly at risk due to his pre-existing latent tuberculosis.” R. vol. 1 at 37. In support,

 Mr. Wirichaga-Landavazo cited several cases where district courts purportedly granted

 compassionate release based on COVID-19 and tuberculosis. He also cited the CDC’s

 general COVID-19 webpage with a parenthetical explaining that “people of all ages with

 pre-existing health condition[s] identified by C.D.C., have a higher risk of severe illness

 from affected COVID-19 individuals.” Id. (citing CDC, COVID-19 (March 2021),

 www.cdc.gov/coronavirus/2019-ncov).

        The government filed a form opposition, checking a box to indicate the defendant

 had failed to present extraordinary and compelling reasons warranting a reduced

 sentence. The government also specified that Mr. Wirichaga-Landavazo did “not have a

 condition that places him at greater risk of serious illness from COVID-19.” R. vol. 1

 at 54. It explained “the CDC identifies certain types of individuals who are potentially at

 higher risk for severe illness from COVID-19,” citing the CDC’s webpage for “People

 with Certain Medical Conditions.” Id. (citing CDC, People with Certain Medical

 Conditions (March 29, 2021), www.cdc.gov/coronavirus/2019-ncov/need-extra-



                                                2
Appellate Case: 21-4070     Document: 010110647217         Date Filed: 02/18/2022       Page: 3



 precautions/people-with-medical-conditions.html). “Tuberculosis,” according to the

 government, was “not a listed condition that elevates COVID-19 risk.” Id.1

        The district court entered a form order, checking the box for “DENIED after

 complete review of the motion on the merits.” Id. at 105. In the “[o]ptional” section for

 “factors considered,” the district court’s explanation echoed the government: “Defendant

 has failed to present ‘extraordinary and compelling reasons’ warranting his release.

 Defendant argues that his history of tuberculosis places him at a greater risk of severe

 illness from COVID-19. However, the Centers for Disease Control and Prevention does

 not identify tuberculosis as a condition that elevates COVID-19 risk.” Id. (all caps

 removed).

        Mr. Wirichaga-Landavazo, now represented by counsel, timely appealed.

                                       II. Discussion

        Under 18 U.S.C. § 3582(c)(1)(A), a district court may grant a motion for

 reduction of sentence if three requirements are met: “(1) the district court finds that



        1
          Elsewhere, the government’s form response suggested that if tuberculosis
 were on the CDC’s list, the government would have conceded the “extraordinary and
 compelling” requirement. See R. vol. 1 at 55 (including option to check box
 indicating “Defendant has satisfied the requirement of ‘extraordinary and compelling
 reasons’ warranting a sentence reduction due to a diagnosis of the following
 conditions which CDC determined puts an individual at elevated risk of serious
 illness from COVID-19”). The government has historically taken this position, hence
 the parties’—and the court’s—focus on the CDC’s list of medical conditions. See,
 e.g., United States v. Avalos, 856 F. App’x 199, 201 (10th Cir. 2021) (“The district
 court noted that the Department of Justice had ‘recently adopted the position that an
 inmate who presents with one of the risk factors identified by the [CDC] should be
 considered as having an “extraordinary and compelling reason” warranting a sentence
 reduction.’”) (citation omitted).
                                              3
Appellate Case: 21-4070     Document: 010110647217         Date Filed: 02/18/2022     Page: 4



 extraordinary and compelling reasons warrant such a reduction; (2) the district court

 finds that such a reduction is consistent with applicable policy statements issued by

 the Sentencing Commission; and (3) the district court considers the factors set forth

 in § 3553(a), to the extent that they are applicable.” United States v. McGee, 992 F.3d

 1035, 1042 (10th Cir. 2021). Only the first requirement—extraordinary and

 compelling reasons—is at issue here. District courts “have the authority to determine

 for themselves what constitutes ‘extraordinary and compelling reasons.’” Id. at 1045.

        “We review the denial of a sentence reduction under § 3582(c) for abuse of

 discretion.” United States v. Avalos, 856 F. App’x 199, 202 (10th Cir. 2021) (citing

 United States v. Mannie, 971 F.3d 1145, 1154 (10th Cir. 2020)). “A district court

 abuses its discretion when it relies on an incorrect conclusion of law or a clearly

 erroneous finding of fact.” United States v. Piper, 839 F.3d 1261, 1265 (10th Cir.

 2016) (quoting United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013)). “A

 finding of fact is clearly erroneous if it is without factual support in the record or if,

 after reviewing all of the evidence, we are left with the definite and firm conviction

 that a mistake has been made.” Hamric v. Wilderness Expeditions, Inc., 6 F.4th 1108,

 1119 (10th Cir. 2021) (quoting Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184,

 1192 (10th Cir. 2015)).

        Mr. Wirichaga-Landavazo argues that the district court abused its discretion by

 relying on a clearly erroneous fact—that the CDC “does not identify tuberculosis as a

 condition that elevates COVID-19 risk.” R. vol. 1 at 105. In his opening brief, Mr.

 Wirichaga-Landavazo points out that, at least at the time of appeal, the “CDC

                                              4
Appellate Case: 21-4070     Document: 010110647217         Date Filed: 02/18/2022     Page: 5



 webpage on ‘People with Certain Medical Conditions’ does, in fact, include

 tuberculosis: ‘Having tuberculosis can make you more likely to get severely ill from

 COVID-19.’” Appellant’s Opening Br. 12 (quoting www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html). Thus, he

 concludes, the district relied on a clearly erroneous fact.

        However, in his reply, Mr. Wirichaga-Landavazo concedes the webpage did

 not list tuberculosis at the time the district court issued its order, and he does not

 contend we can find clear error based on such a change in the factual record.2

 Nevertheless, he argues the district court’s finding was clearly erroneous because

 another then-existing CDC webpage indicated that tuberculosis could, under certain

 circumstances, increase the risk of severe illness from COVID-19. In support, Mr.

 Wirichaga-Landavazo points to an unpublished district court order discussing the

 CDC’s tuberculosis-specific webpage, which warned, “TB patients who are at least

 65 years old; have respiratory compromise from their TB; or other medical

 conditions, including HIV and other immunocompromising conditions, are at greater



        2
          The government asks this Court to take judicial notice of an archived version
 of the CDC webpage from the Wayback Machine, an “online digital archive of web
 pages[] . . . run by the Internet Archive, a nonprofit library in San Francisco,” to
 prove that tuberculosis was not, in fact, listed at the time the district court rendered
 its decision. Appellee’s Br. 8, n.3 (quoting Valve Corp. v. Ironburg Inventions Ltd.,
 8 F.4th 1364, 1374 (Fed. Cir. 2021)). We accept Mr. Wirichaga-Landavazo’s
 concession and need not decide whether the Wayback Machine is judicially
 noticeable. See generally Weinhoffer v. Davie Shoring, Inc., 23 F.4th 579, 583-84
 (5th Cir. 2022) (holding, as a matter of first impression among the circuits, the
 district court abused its discretion in taking judicial notice of facts based on an
 archived webpage from the Wayback Machine).
                                              5
Appellate Case: 21-4070    Document: 010110647217        Date Filed: 02/18/2022      Page: 6



 risk for severe COVID-19 infection.” United States v. Carter, No. 11-CR-131-F-1,

 2020 WL 7768422, at *5 (D. Wyo. Dec. 30, 2020) (quoting CDC, Tuberculosis and

 Public Health Emergencies, www.cdc.gov/tb/education/public-health-

 emergencies.htm (accessed on December 29, 2020)). Thus, Mr. Wirichaga-

 Landavazo argues, the district court’s blanket statement that the CDC “does not

 identify tuberculosis as a condition that elevates COVID-19 risk” is clearly

 erroneous.

       We disagree. The district court’s factual finding, viewed in the context of the

 arguments and evidence before it, was not clearly erroneous. Mr. Wirichaga-

 Landavazo argued that his latent tuberculosis in itself put him at an increased risk of

 severe illness from COVID-19. Both parties referred the district court to the CDC’s

 COVID-19 webpage identifying medical conditions that increase the likelihood of

 severe illness. Implicit in Mr. Wirichaga-Landavazo’s argument was tuberculosis

 would be on that list, and the government pointed out that it was not. The district

 court’s finding that the CDC “does not identify tuberculosis as a condition that

 elevates COVID-19 risk” accurately described that tuberculosis was not on the list.

 R. vol. 1 at 105. As such, it was not a clearly erroneous factual finding. That a

 different CDC webpage, also available at the time of the order, indicated tuberculosis

 could, under some circumstances, increase the risk of serious illness does not

 sufficiently undermine that conclusion—Mr. Wirichaga-Landavazo did not cite this

 webpage in the district court, nor did he allege that any of the circumstances

 identified by the CDC applied to him. Accordingly, the district court’s order denying

                                            6
Appellate Case: 21-4070    Document: 010110647217        Date Filed: 02/18/2022    Page: 7



 the motion for compassionate release was not based on a clearly erroneous factual

 finding.

       Although we conclude the district court did not commit reversible error, we

 agree with Mr. Wirichaga-Landavazo that the district court’s only stated basis for

 denying his motion depends on a fact that is no longer true. Thus, as the government

 expressly acknowledges, Mr. Wirichaga-Landavazo may file a new compassionate

 release motion in the district court based on the CDC’s recent recognition that

 tuberculosis is one of the medical conditions increasing the risk of severe illness from

 COVID-19.

                                    III. Conclusion

       The district court’s denial of Mr. Wirichaga-Landavazo’s motion to reduce

 sentence is affirmed.


                                             Entered for the Court


                                             Veronica S. Rossman
                                             Circuit Judge




                                            7